DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant does not point out support from the new negative limitation “free of an opening passing therethrough”.  
Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The requirement “the elongated arm is the only structure that secures the enlarged blade head to the flange” is not supported by the original application.  In addition to the arm, axle 212 secures the blade head to the flange.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4, 5, 7-9, 11-13 and 21-31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Enssle (US 3,559,962).  Regarding claim 1, Enssle discloses a system comprising a container (10) bounding a compartment; an elongated drive line or drive shaft (12) at least partly disposed within the compartment of the container (see Fig. 1); a first impeller disposed within the compartment of the container, the first impeller comprising a hub (16) secured to the drive line or drive shaft; a flange (15 and/or 19, 20, 21, 22, 23, 24, 25, 26 or a subset thereof); a plurality of blades (27, 28, 29, 30) being pivotably coupled to the flange, each of the plurality of blades comprising an elongated arm (33) longitudinally extending between a first and an opposing second end, the first end being pivotably coupled to the flange; and an enlarged blade head (34) disposed at the second end of the elongated arm.  Regarding claim 4, the first end of each elongated blade is between the flange (for example 19) a retainer (20).  Regarding claim 5, the plurality of the plurality of blades are pivotable between a collapsed position (Fig. 3, or a position intermediate Figs. 2 and 3) and an expanded position (Fig. 2), each of the plurality of blades having a terminal tip that is closer to the drive line or drive shaft when the blades are in the collapsed position than when in the expanded position.  Regarding claims 7-9, 11 and 12, the broadest reasonable limitation of these claims is that, concerning the “drive line or drive shaft” alternative language of independent claim 1, these dependent claims only further limit the “drive line” alternative, without excluding the drive shaft alternative. Regarding claim 13 the broadest reasonable limitation of these claims is that, concerning the “drive line or drive shaft” alternative language of independent claim 1, this dependent claim only further limit the “drive shaft” alternative, .   
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Enssle (US 3,559,962).  The system of Enssle was discussed above.  Duplication of the impeller is not disclosed.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) concerning the obviousness of duplicating parts.  
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Enssle (US 3,559,962) in view of Meadows et al. (US 2008/0151686). The system of Enssle was discussed above. The container of Enssle is not a polymeric film bag. Meadows teaches teach a mixer system having a collapsible polymeric film bag container (see [0009]). It would have been obvious to one of ordinary skill in the art to have utilized a polymeric film bag as the container of Enssle to achieve the advantages taught by Meadows in [0005] and [0006] of avoiding breakage and eliminating the need to clean.
Claims 1-5, 7-14 and 21-31 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Ludwig et al. (US 2011/0013473) in view of Enssle (US 3,559,962). The teachings of Enssle were discussed above, explaining that Enssle anticipates many of these claims itself. Nonetheless, regarding claim 1, Ludwig discloses a system comprising a container (4) bounding a compartment, and elongated drive line or drive shaft (6) at least partially disposed within the compartment of the container, the drive line or drive shaft being rotatable relative to the container; and a first impeller (10) disposed within the compartment of the container, the first impeller comprising an impeller body secured to the drive line 
Claims 6, 15 and 16 rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Ludwig et al. (US 2011/0013473) in view of Enssle (US 3,559,962) as applied above, and further in view of Meadows et al. (US 2008/0151686). Although Ludwig’s container is a flexible collapsible container, Ludwig does not expressly state that it is polymeric. Meadows teaches teach a mixer system having a .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Patent No. 9,839,886 alone, or in view of one or more of Ludwig et al. (US 2011/0013473), Enssle (US 3,559,962) and Meadows et al. (US 2008/0151686) as discussed above. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant claims are disclosed or suggested by the issued claims. See especially issued claim 12. 
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Patent No. 10,272,400 alone, or in view of one or more of Ludwig et al. (US 2011/0013473), Enssle (US 3,559,962) and Meadows et al. (US 2008/0151686) as discussed above. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant claims are disclosed or suggested by the issued claims. See especially issued claim 13.
Response to Arguments
Applicant’s arguments are moot because Enssle (US 3,559,962) is now relied upon.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774